Citation Nr: 0304364	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
manifested by blurry vision.

2.  Entitlement to service connection for pruritic scalp.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to November 1967.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California which denied service 
connection for blurry vision (claimed as sight loss) and 
pruritic scalp (claimed as hair follicle loss).  The veteran 
filed a notice of disagreement (NOD) regarding these issues 
in May 1999.  In June 2000 he provided testimony before a RO 
hearing officer.  In a June 2001 remand the Board instructed 
the RO to issue the veteran a statement of the case (SOC) on 
the issues of entitlement to service connection for blurry 
vision and pruritic scalp.  This was accomplished in April 
2002 (blurry vision) and May 2002 (pruritic scalp).  The 
veteran submitted his substantive appeal as to both issues in 
April 2002.  Despite the sequence of the March 1999 rating 
decision, the May 1999 NOD, the May 2002 SOC, and the April 
2002 substantive appeal, the veteran's statements were 
adequate to perfect an appeal of the March 2002 denial of 
service connection for pruritic scalp.  See Archbold v. 
Brown, 9 Vet. App. 124, 132 (1996).


FINDINGS OF FACT

1.  An eye disorder manifested by blurry vision was not 
manifested in service, and is not currently shown to be 
present.  

2.  Pruritic scalp was not manifested in service; and it is 
not shown that any current such disorder is related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder manifested by 
blurry vision is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).
2.  Service connection for pruritic scalp is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is no longer an issue, as the claims have 
been considered on the merits.  Via rating decision in March 
1999 and SOCs in April 2002 (blurry vision) and May 2002 
(pruritic scalp), the veteran was notified why his claims 
were denied.  He was advised of what was needed to establish 
entitlement to the benefits sought, and what the evidence of 
record showed (and, by inference, what type of evidence he 
would need to submit to prevail in his claims).  By letters 
in April and July 2001 he was informed of pertinent 
provisions of the VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has obtained the veteran's service treatment records.  
He has not mentioned any outstanding records that might 
support his claims or affect their outcome.  There is no 
indication that the evidentiary record is incomplete.  The 
Board has considered whether the veteran should be afforded a 
VA examination as part of the evidentiary development.  
However, as will be more fully discussed below, the Board 
finds that there is no reasonable possibility that a VA 
examination would provide information probative of these 
claims.  No further notice or assistance to the veteran in 
the development of evidence is required.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations, and the Board finds that it is not 
prejudicial to the veteran to adjudicate his claims based on 
the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The veteran claims that service connection for blurry vision 
is warranted because medication (Plaquenil) taken to treat 
his scalp disorder caused him to experience vision problems.  
He also claims that a skin disorder manifested by pruritic 
scalp should be service-connected as this disorder was caused 
by his military service.  

The veteran's service medical records contain no mention of 
complaints, diagnosis, or treatment of an eye or skin 
disorder.

An October 1997 VA dermatology clinic treatment record 
reveals that the veteran took Plaquenil for about 5 days 
about one month earlier, and that he had visual changes 
described as a white streak of light and blurry vision.  The 
veteran stopped Plaquenil and his vision returned to normal 
after one day.  A December 1997 VA dermatology clinic 
treatment record shows that the veteran was using topical 
steroids for skin lesions with little change to most lesions 
on his face and scalp.  The scalp lesions were pruritic and 
considered clinically consistent with discoid lupus 
erythematosus.

A June 1998 VA progress note indicates that the veteran had 
hypopigmented skin patches with hyperpigmented border in the 
periorbital area and scalp with alopecia.  An October 2000 VA 
psychiatry clinic progress note reflects that the veteran 
reported a history of discoid lupus which had just caused 
skin problems since 1970.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Analysis

A Disorder Manifested by Blurry Vision

A threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a disorder of the eyes manifested by 
blurry vision.  While review of the record shows that the 
veteran at one point in 1997 experienced vision problems 
associated with use of a medication (Plaquenil), this 
complaint resolved after he stopped the medication.  A 
disorder of the eyes manifested by blurry vision was not 
manifested during the veteran's period of service and is not 
currently shown to exist.  In the absence of proof of a 
present disability, there cannot be a valid claim of service 
connection.  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).
As was noted, the veteran was advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  Here, the veteran has neither 
submitted any evidence of a current diagnosis of an eye 
disorder nor identified any records that might show this.  As 
a layperson, he is not competent to establish by his own 
opinion that he has such a disorder.  See Espiritu, supra.  
The preponderance of the evidence is against the claim.  
Hence, it must be denied.

Pruritic Scalp

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  To 
some extent, at least, this requirement is met.  A December 
1997 VA dermatology clinic treatment record shows that the 
veteran had pruritic scalp lesions.  They were considered 
clinically consistent with discoid lupus erythematosus.

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Here, the veteran's service 
medical records are silent regarding pruritic scalp 
complaints and discoid lupus erythematosus.  The earliest 
competent (medical) evidence of such pathology of record is 
in the 1990's, about 30 years after service.  The Board notes 
that such a lapse of time between service and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lapse 
of time between service and the earliest documentation of 
scalp-related problems postservice is also a factor in 
determining whether there is (or could be) a nexus between 
current disability and disease or injury in service.  As 
there was no injury or disease involving scalp skin in 
service, and because the veteran has neither submitted nor 
identified no competent evidence that would otherwise relate 
current scalp pruritis to service, the Board finds that an 
examination per 38 U.S.C.A. § 5103A(d) to determine the 
etiology of such disorder is not indicated.  As a layperson, 
the veteran is not competent to establish medical causation 
by his own observations/opinion.  See Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claim.  Consequently, it must be denied.


ORDER

Service connection for an eye disorder manifested by blurry 
vision is denied.

Service connection for pruritic scalp is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

